Per Curiam,
The plaintiff, a miner in the employ of the defendant company, after completing a day’s work, started *376for the mouth of the mine. The way out was by the main heading, through which he could have passed safely to the surface, but, instead of doing so, he took a seat on the front of a motor standing on a track in the heading. Almost immediately after it started it collided with a “trip” of loaded coal cars standing on the same track ahead of it, and the legs of the plaintiff, hanging over the bumper, were crushed by the collision. In this action, brought for the recovery of damages for the injuries sustained, defendant’s motion for a nonsuit could not have been denied. The mine was dark and no signal light was on the rear of the “trip” of cars. Plaintiff admitted that he knew such “trips” without signals were at times left standing on the track, and, with this knowledge, he voluntarily placed himself in a position on the motor in which he was liable to sustain the injuries that befell him. If it was dark he could not see what he knew might be ahead of him; if it had been light and he had been injured by the collision, it would have been his own fault in not avoiding it before it occurred.
Judgment affirmed.